UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 11, 2014 Investors Capital Holdings, Ltd. (Exact name of registrant as specified in its charter) Delaware 333-43664 04-3284631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Six Kimball Lane, Suite 150 Lynnfield, MA 01940 (Address of principal executive offices) Registrant’s telephone number, including area code: (800) 949-1422 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
